UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

JASON WIMBERLY,
Plaintiff, 20-cv-1870 (JGK)

- against - ORDER

 

AUTOMOTIVEMASTERMIND INC. ET AL.,

Defendants.

 

JOHN G. KOELTL, District Judge:

The Court has received the plaintiff's memorandum in
opposition to the defendants’ motion to dismiss. The memorandum
violates the Court’s rules on the length limits of submissions.
However, no purpose would be served by striking the memorandum.
The defendants may also submit an overly long memorandum in
reply.

As to the plaintiff’s motion to file the memorandum with
redactions, the request is granted. The redacted memorandum wiil
be filed on the public docket and the unredacted memorandum will
be filed under seal.

As to the plaintiff’s request to file Exhibit A containing
the letter dated September 14, 2018 under seal, for which no
basis has been asserted, the request is denied. The Exhibit
should be filed on the public docket by the party that seeks to

rely on it.

 
The Clerk of the Court is directed to send a copy of this
order to the pro se plaintiff.
SO ORDERED.

Dated: New York, New York
May 25, 2021

 

V lp
_ John G. Koeltl
United States District Judge

 
